PER CURIAM.
The plaintiff in error has appealed from a judgment entered in the trial court respecting the distribution of certain funds received from the sale of real property. On March 26, 1947, plaintiff in error filed its brief and the authorities therein cited reasonably sustain the allegations of error. The defendants in error have filed no brief and have offered no excuse for such failure. Under such circumstances, as stated in Gooldy v. Hines, 186 Okla. 583, 99 P. 2d 498, it is not the duty of this court to search the record for some theory upon which to sustain the action of the trial court, but the cause may be reversed and remanded, with directions.
The cause is reversed and remanded, with directions for the trial court to vacate its judgment distributing the funds in accordance with said judgment and to enter a judgment for the plaintiff approving the receiver’s report; directing the receiver to pay the costs of the action; directing the receiver to refund the plaintiff the sum of $77, expended for publication fees and further directing the receiver to pay the plaintiff the balance of said funds in his hands and to deny the request of the defendants for an allowance of a credit of $2,157.26 on' said judgment.
HURST, C.J., DAVISON, V.C.J., and RILEY, BAYLESS, WELCH, CORN, GIBSON, and LUTTRELL, JJ., concur.